 



Exhibit 10.53
SUNRISE SENIOR LIVING, INC.
SENIOR EXECUTIVE SEVERANCE PLAN*
          Sunrise Senior Living, Inc., a Delaware corporation (the “Company”),
sets forth herein the terms of its Senior Executive Severance Plan (the “Plan”)
as follows:
SECTION 1. PURPOSE.
          The Board of Directors of the Company (the “Board”) believes that it
is in the best interests of the Company to encourage the continued employment
with and dedication to the Company of certain of the Company’s key executive
officers in the face of potentially distracting circumstances arising from the
possibility of a change in control of the Company, and the Board has established
the Plan for this purpose.
SECTION 2. DEFINITIONS.
          (a) “Accrued Obligations” means, with respect to an Executive, the sum
of (1) the Executive’s Annual Base Salary through the Date of Termination to the
extent not theretofore paid, (2) the product of (x) the Executive’s Annual Bonus
and (y) a fraction, the numerator of which is the number of days in the current
fiscal year through the Date of Termination, and the denominator of which is
365, and (3) any compensation previously deferred by the Executive (together
with any accrued interest or earnings thereon) and any accrued vacation pay, in
each case, to the extent not theretofore paid.
          (b) “Annual Base Salary” means, with respect to an Executive, the
greater of (a) the annual base salary payable to the Executive by the Company
and its affiliates as of the Date of Termination or (b) the amount equal to
twelve times the highest monthly base salary paid or payable, including any base
salary which has been earned but deferred, to the Executive by the Company and
its affiliate in respect of the twelve-month period immediately preceding the
month in which the Date of Termination occurs.
          (c) “Annual Bonus” means, with respect to an Executive, the highest
amount paid to the Executive as bonus payments in a single year during the last
three full fiscal years prior to the Date of Termination (annualized in the
event that the Executive was not employed by the Company for the whole of such
fiscal year).
 

*   See Schedule A for a list of officers that are designated as “Executives” by
the Board to participate in the Plan.

 



--------------------------------------------------------------------------------



 



          (d) “Board” means the Board of Directors of the Company.
          (e) “Cause” for termination of an Executive’s employment by the
Company shall be deemed to exist if: (a) the Executive is found guilty by a
court of having committed fraud or theft against the Company and such conviction
is affirmed on appeal or the time for appeal has expired; (b) the Executive is
found guilty by a court of having committed a crime involving moral turpitude
and such conviction is affirmed on appeal or the time for appeal has expired;
(c) in the reasonable judgment of the Board, the Executive has compromised trade
secrets or other similarly valuable proprietary information of the Company; or
(d) in the reasonable judgment of the Board, the Executive has engaged in gross
or willful misconduct that causes substantial and material harm to the business
and operations of the Company or any of its affiliates, the continuation of
which will continue to substantially and materially harm the business and
operations of the Company or any of its affiliates in the future.
          (f) “Change in Control” means:
          (1) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50%
of either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change in Control: (i) any acquisition by
the Company; (ii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company; and (iii) any acquisition by any entity pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (3) of this
Section 2(f); or
          (2) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

2



--------------------------------------------------------------------------------



 



          (3) Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, and (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
          (4) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
          (g) “Change in Control Event” means the earlier to occur of (i) a
Change in Control or (ii) the execution and delivery by the Company of an
agreement providing for a Change in Control.
          (h) “Change in Control Period” means the period commencing upon a
Change in Control Event and ending two years after such Change in Control Event.
          (i) “Company” means Sunrise Senior Living, Inc., a Delaware
corporation.

3



--------------------------------------------------------------------------------



 



          (j) “Date of Termination” means, with respect to an Executive, the
effective date of termination of the Executive’s employment with the Company or
any of its affiliates.
          (k) “Executive” means an executive officer of the Company designated
by the Board to participate in the Plan.
          (l) “Good Reason” means, with respect to an Executive: (1) any
reduction in the Executive’s base salary, fringe benefits or bonus eligibility,
except, in the case of fringe benefits or bonus eligibility, in connection with
a reduction in such compensation generally applicable to peer employees of the
Company; (2) that the Executive has his responsibilities or areas of supervision
with the Company substantially reduced (in the Executive’s reasonable judgment)
or the Executive is requested to report to a lower level supervisor; (3) that
the Executive has his responsibilities or areas of supervision with the Company
substantially increased without an appropriate increase in Executive’s
compensation (in the Executive’s reasonable judgment); (4) that the Executive is
required to move his office outside the metropolitan area in which the office of
the Executive was previously located; or (5) that the Executive is required to
report to a new supervisor and the Executive and the new supervisor have
irreconcilable working relationship problems or difficulties.
          (m) “Other Benefits” means, with respect to an Executive, any other
amounts or benefits required to be paid or provided or which the Executive is
eligible to receive under any plan, program, policy or practice or contract or
agreement of the Company and its affiliates.
          (n) “Sunrise Service Provider” means any employee or independent
contractor of the Company or any of its affiliates.
SECTION 3. TERM.
          This Plan shall be for a period commencing on November 16, 2005 and
ending on November 16, 2010; provided, however, that, in the event of a Change
in Control Event during the term of this Plan, the term of this Plan shall be
automatically extended, if necessary, so that this Plan remains in full force
and effect for the Change in Control Period relating to such Change in Control
Event and until all payments required to be made hereunder have been made.
References herein to the term of this Plan shall include the initial term and
any additional period for which this Plan is extended or renewed.

4



--------------------------------------------------------------------------------



 



SECTION 4. SEVERANCE BENEFITS FOLLOWING A CHANGE IN CONTROL.
          (a) Good Reason; Other Than for Cause. If a Change in Control Event
occurs during the term of this Plan and the Company terminates an Executive’s
employment other than for Cause or the Executive terminates employment for Good
Reason during the Change in Control Period:
     (i) The Company shall pay to the Executive the following amounts:
A. the Accrued Obligations in a lump sum in cash within 30 days of the Date of
Termination;
B. the amount equal to the product of (1) two and (2) the sum of (x) the
Executive’s Annual Base Salary and (y) the Annual Bonus.
The Company shall pay the amounts provided in subparagraph (B) in a lump sum in
cash within 30 days of the Executive’s Date of Termination; provided, however,
that if requested by the acquiror in the Change in Control transaction to
provide transition services, payment of up to one half of amounts due under this
Agreement may be deferred until the completion of a transition period ending up
to 120 days following the consummation of such transaction. Anything in this
Plan to the contrary notwithstanding, if, as a result of termination of an
Executive’s employment with the Company, the Executive would receive any payment
that, absent the application of this Section 4(a)(i), would be subject to
interest and additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(2)(B)(i) of the Code, then no such
payment shall be payable prior to the date that is the earliest of (1) 6 months
after the Executive’s Date of Termination, (2) the Executive’s death or (3) such
other date as will cause such payment not to be subject to such interest and
additional tax.
(ii) For two (2) years after the Date of Termination, or such longer period as
may be provided by the terms of the appropriate plan, program, practice or
policy, the Company shall continue benefits to the Executive and/or the
Executive’s family at least equal to those which would have been provided to
them in accordance with the welfare benefit plans, practices, policies and
programs provided by the Company and its affiliates (including, without
limitation, medical, prescription, dental, disability, employee life, group
life, accidental death and travel accident insurance plans and programs) to the
extent applicable generally to other peer employees of the Company and its
affiliates, as if the Executive’s employment had not been terminated; provided,
however, that if the Executive becomes reemployed with another employer and is
eligible to receive medical or other welfare benefits under

5



--------------------------------------------------------------------------------



 



another employer provided plan, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan during such
applicable period of eligibility.
(iv) To the extent not theretofore paid or provided, the Company shall timely
pay or provide to the Executive all Other Benefits.
          (b) Cause; Other Than for Good Reason. If the Executive’s employment
is terminated for Cause during the Change in Control Period, this Plan shall
terminate without further obligations to the Executive, other than the
obligation to pay to the Executive (x) his Annual Base Salary through the Date
of Termination, (y) the amount of any compensation previously deferred by the
Executive and (z) Other Benefits through the Date of Termination, in each case
to the extent theretofore unpaid. If the Executive voluntarily terminates
employment during the Change in Control Period, excluding a termination for Good
Reason, this Plan shall terminate without further obligations to the Executive,
other than for Accrued Obligations and the timely payment or provision of Other
Benefits through the Date of Termination. In such case, all Accrued Obligations
shall be paid to the Executive in a lump sum in cash within 30 days of the Date
of Termination.
SECTION 5. EFFECT ON EQUITY COMPENSATION.
          Immediately prior to a Change in Control, all equity compensation
grants made to an Executive by the Company that are outstanding at the time of
such Change in Control shall be accelerated and vest. Accordingly, all stock
options shall be exercisable at such time in accordance with their terms. This
Plan is intended to amend all equity compensation grants previously awarded to
Executives to accelerate vesting as described above to the extent vesting would
not otherwise be accelerated under the terms of such equity compensation grants.
SECTION 6. NON-COMPETITION AND NON-SOLICITATION.
          As a condition to the receipt and retention of the severance payment
provided in Section 4(a)(i)(B) of this Plan, an Executive shall not during the
period commencing with the Date of Termination and ending twelve (12) months
thereafter (the “Restricted Period”):
          (a) provide services to any business or other enterprise in the senior
living industry directly competing with the Company or any of its affiliates in
any geographic market where the Company or any of its affiliates maintains a
senior living facility; or
          (b) directly or indirectly solicit, induce or encourage any Sunrise
Service Provider to terminate their employment with the Company or any of its
affiliates or to cease rendering services to the Company or any of its
affiliates,

6



--------------------------------------------------------------------------------



 



initiate discussions with any such Sunrise Service Provider for any such purpose
or authorize or knowingly cooperate with the taking of any such actions by any
person, or hire (on behalf of himself or any other person or entity) any person
who was a Sunrise Service Provider on the Executive’s Date of Termination.
          If an Executive fails to comply with the conditions of this Section 6
on one or more occasions during the Restricted Period, the Executive shall be
required to repay the full amount of the severance paid to the Executive
pursuant to Section 4(a)(i)(B) of this Plan.
SECTION 7. CONFIDENTIALITY.
          An Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its affiliates, and their respective businesses, which
shall have been obtained by the Executive during the Executive’s employment by
the Company or any of its affiliates and which shall not be or become public
knowledge (other than by acts by the Executive or representatives of the
Executive in violation of this Agreement). After the Executive’s Date of
Termination, the Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it.
SECTION 8. PARACHUTE LIMITATIONS.
          Notwithstanding any other provision of this Plan or of any other
agreement, contract or understanding heretofore or hereafter entered into by an
Executive with the Company or any affiliate, except an agreement, contract or
understanding hereafter entered into that expressly modifies or excludes
application of this paragraph (an “Other Agreement”), and notwithstanding any
formal or informal plan or other arrangement for the direct or indirect
provision of compensation to the Executive (including groups or classes of
participants or beneficiaries of which the Executive is a member), whether or
not such compensation is deferred, is in cash, or is in the form of a benefit to
or for the Executive (a “Benefit Arrangement”), if the Executive is a
“disqualified individual” (as defined in Section 280G(c) of the Internal Revenue
Code of 1986, as amended (the “Code”)), any right to receive any payment or
other benefit under this Plan shall not become vested (i) to the extent that
such right to payment or other benefit, taking into account all other rights,
payments, or benefits to or for the Executive under this Plan, all Other
Agreements and all Benefit Arrangements, would cause any payment or benefit to
the Executive under this Plan to be considered a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code as then in effect (a “Parachute
Payment”) and (ii) if, as a result of receiving a Parachute Payment, the
aggregate after-tax amounts received by the Executive from the

7



--------------------------------------------------------------------------------



 



Company under this Plan, all Other Agreements and all Benefit Arrangements would
be less than the maximum after-tax amount that could be received by the
Executive without causing any such payment or benefit to be considered a
Parachute Payment. In the event that the receipt of any such right to payment or
other benefit under this Plan, in conjunction with all other rights, payments or
benefits to or for the Executive under any Other Agreement or any Benefit
Arrangement would cause the Executive to be considered to have received a
Parachute Payment under this Plan that would have the effect of decreasing the
after-tax amount received by the Executive as described in clause (ii) of the
preceding sentence, then the Executive shall have the right, in the Executive’s
sole discretion, to designate those rights, payments or benefits under this
Plan, any Other Agreements and any Benefit Arrangements that should be reduced
or eliminated so as to avoid having the payment or benefit to the Executive
under this Plan be deemed to be a Parachute Payment.
SECTION 9. EXPENSES.
          The Company shall pay any and all reasonable legal fees and expenses
incurred by an Executive in seeking to obtain or enforce, by bringing an action
against the Company, any right or benefit provided in this Plan if the Executive
is successful in whole or in part in such action.
SECTION 10. WITHHOLDING.
          Notwithstanding anything in this Plan to the contrary , all payments
required to be made by the Company hereunder to an Executive or his estate or
beneficiaries shall be subject to the withholding of such amounts relating to
taxes as the Company reasonably may determine it should withhold pursuant to any
applicable law or regulation. In lieu of withholding such amounts, in whole or
in part, the Company may, in its sole discretion, accept other provisions for
the payment of taxes and any withholdings as required by law, provided that the
Company is satisfied that all requirements of law affecting its responsibilities
to withhold compensation have been satisfied.
SECTION 11. NO DUTY TO MITIGATE.
          An Executive’s payments received hereunder shall be considered
severance pay in consideration of past service, and pay in consideration of
continued service from the date hereof and entitlement thereto shall not be
governed by any duty to mitigate damages by seeking further employment.
SECTION 12. AMENDMENT, SUSPENSION OR TERMINATION.
          This Plan may be amended, suspended or terminated at any time by the
Board; provided, however, that, following a Change in Control Event and during

8



--------------------------------------------------------------------------------



 




the Change in Control Period relating to such Change in Control Event, the Board
may not amend, suspend or terminate this Plan without the consent of all
Executives then subject to the Plan.
SECTION 13. GOVERNING LAW.
          This Plan shall be governed by the laws of United States to the extent
applicable and otherwise by the laws of the State of Delaware, excluding the
choice of law rules thereof.
SECTION 14. SEVERABILITY.
          If any part of any provision of this Plan shall be invalid or
unenforceable under applicable law, such part shall be ineffective to the extent
of such invalidity or unenforceability only, without in any way affecting the
remaining parts of such provision or the remaining provisions of this Plan.
SECTION 15. DISCLAIMER OF RIGHTS.
          No provision in this Plan shall be construed to confer upon any
individual the right to remain in the employ or service of the Company or any
affiliate, or to interfere in any way with any contractual or other right or
authority of the Company either to increase or decrease the compensation or
other payments to any individual at any time, or to terminate any employment or
other relationship between any individual and the Company. The obligation of the
Company to pay any benefits pursuant to this Plan shall be interpreted as a
contractual obligation to pay only those amounts described herein, in the manner
and under the conditions prescribed herein. The Plan shall in no way be
interpreted to require the Company to transfer any amounts to a third party
trustee or otherwise hold any amounts in trust or escrow for payment to any
participant or beneficiary under the terms of the Plan.
SECTION 16. CAPTIONS.
          The use of captions in this Plan is for the convenience of reference
only and shall not affect the meaning of any provision of this Plan.
SECTION 17. NUMBER AND GENDER.
          With respect to words used in this Plan, the singular form shall
include the plural form, the masculine gender shall include the feminine gender,
etc., as the context requires.

9



--------------------------------------------------------------------------------



 



SECTION 18. SECTION 409A.
     It is the intention of the parties that payments or benefits payable under
this Plan not be subject to the additional tax imposed pursuant to Section 409A
of the Code. To the extent such potential payments or benefits could become
subject to such Section, the parties shall cooperate to amend this Plan with the
goal of giving the Executives the economic benefits described herein in a manner
that does not result in such tax being imposed.
* * * * *
     This Plan was duly adopted and approved by the Compensation Committee as of
the 16th day of November, 2005.

         
 
  /s/ John F. Gaul    
 
  Secretary of the Meeting    

10



--------------------------------------------------------------------------------



 



Schedule A
 
 
 
The following officers have been designated as “Executives” by the Board to
participate in the Plan:

         
President
     
Chief Operating Officer
     
Chief Financial Officer
     
General Counsel
     
Treasurer
     
Chief Accounting Officer
   

 